                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MANUEL GONZALEZ,                                    Case No. 07-cv-00180-SI
                                   8                    Plaintiff,
                                                                                             ORDER DENYING REQUEST TO
                                   9              v.                                         EXCUSE FILING FEE OBLIGATION
                                  10     T. MASON, et al.,                                   Re: Dkt. No. 81
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a request for the court to waive the filing fee in this long-closed action due

                                  14   to his indigence. The request is DENIED. Docket No. 81. The obligation to pay the filing fee arose

                                  15   when he filed his complaint in this action, and 28 U.S.C. § 1915(b) sets the schedule for deductions

                                  16   from his inmate trust account to satisfy that obligation. The court does not have authority to excuse

                                  17   plaintiff from the requirements of § 1915(b). Moreover, plaintiff’s argument that he was unaware

                                  18   of the federal filing fee requirement when he filed the case is not persuasive, given that the

                                  19   attachment to his request shows that he had been filing actions and accumulating filing fee

                                  20   obligations for several years before filing this action. Plaintiff should not file any more letters or

                                  21   requests in this closed case.

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 4. 2019

                                  24                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
